DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction1
Applicant’s election with traverse of claims 1–13 in the reply filed May 17, 2021 is respectfully acknowledged. The traversal is on the grounds that Groups I and II are directed to the same tank. (Remarks 8.) In particular, Applicant asserts that all the limitations in claim 14 can be found in the various permutations of the dependent claims of claim 1. (Id.) Respectfully, Applicant’s remarks are not found persuasive.
First, upon inspection, Examiner finds that this is not the case. For example, there are several features in claim 14 that are not present in any of claims 1–13. E.g., claim 14 requires a second distributor plate which is configured to support a bed of fluid treatment media—whereas claims 1–13 do not. Second, Groups I and II still appear to be distinct for the reasons set forth in the Restriction Requirement. (RR at 2.) In view of these findings, the requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the Specification and equivalents thereof. 
 Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f). The presumption that 35 U.S.C. 112(f) is invoked 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office Action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use one or more generic placeholders coupled with functional language—without reciting sufficient structure to perform the recited function. Furthermore, the generic placeholder is not preceded by a structural modifier. These limitations are shown infra (italics and underlining added):
“biasing mechanism”—as recited in claims 2, 4, and 8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the Specification2 as performing the claimed function, and equivalents thereof. A review of the Specification shows that the following appears to be the corresponding structure described in the Specification for the 35 U.S.C. 112(f) limitation: the biasing mechanism appears to be disclosed as a plurality of peripherally-spaced resilient fingers extending axially and radially away from a circular base of a support ring into engagement with the inner peripheral surface of the tank liner, each of the fingers having a base connected to the base of the ring and having a free end. (Spec. ¶ 11.)
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), Applicant may: (1) amend the claim limitations to avoid it being e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
If Applicant wishes to provide further explanation or dispute Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the Specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action. 
If Applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), Applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f). For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaughan.3
With respect to claim 1, Vaughan discloses a tank comprising a distributor plate. (Vaughan Abstract; FIG. 1.) As shown in Figure 1, the tank has a cylindrical inner wall. (Id.) Also, the distributor plate has an upper surface, a lower surface, an outer peripheral edge, and a plurality of liquid-permeable slots, said slots running from the upper surface to the lower surface. (Id.) Additionally, Vaughan teaches that the distributor plate can be welded to the inner wall of the tank. (Vaughan ¶ 28 (disclosing a distributor plate 20 having a ring 40); ¶ 34 (disclosing welding the ring to liner 14).)
Regarding the recitations of “configured to” followed by functional language, here Examiner has looked to the Specification to determine whether each instance should be interpreted broadly as “capable of”. After careful review of Applicant’s disclosure, there do not appear to be express structures which provide the functional language recited after each instance of “configured to”. As such, Examiner is interpreting each instance of “configured to” as being equivalent to “capable of”. With this finding in mind, it is further submitted that the functional language recited in the instant claim appears to be met by Vaughan. E.g., Vaughan’s tank appears to be capable of containing a bed of a fluid treatment media and a liquid, etc.
Furthermore, regarding the limitation “laser-welded”, previously it has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985) (citations omitted); see also MPEP § 2113. Thus, in accordance with Thorpe and MPEP § 2113, it is respectfully submitted that the limitation “laser-welded” cannot be given patentable weight—beyond mere welding—since determination of patentability is based on the product itself—as opposed to its method of production. With this holding in mind, the limitation laser-welding per se is being interpreted as structurally requiring that the distributor plate is welded to the inner wall of the tank.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 This section is in response to the Remarks filed May 17, 2021 and also refers to the Restriction Requirement filed March 18, 2021 (“RR”).
        2 Specification filed May 8, 2019 (“Spec.”)
        3 US 2016/0311694 A1, published October 27, 2016 (“Vaughan”).